Citation Nr: 1536619	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2012, the Board remanded the Veteran's claim for further development.  The case returned to the Board in September 2013, at which time the Board, inter alia, denied the Veteran's claim for a compensable rating.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, pursuant to a Joint Motion for Partial Remand, CAVC vacated the September 2013 Board denial and remanded the claim to the Board for action consistent with the terms of the JMR.

In September 2014, the Board again denied the Veteran's claim for a compensable rating.  Thereafter, the Veteran again appealed the Board's decision to the Court.  In November 2014, pursuant to a Joint Motion for Vacatur and Remand, the Court vacated the September 2014 Board denial and remanded the claim to the Board for action consistent with the terms of the JMR.  The Joint Motion determined that the Board failed to provide adequate reasons and bases for its September 2014 decision.  Specifically, the Joint Motion determined that the September 2014 decision failed to properly apply 38 C.F.R. § 4.7, and it failed to properly explain why referral for extra-schedular consideration under 38 C.F.R. § 3.321(b) was not appropriate.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files associated with the Veteran.  A review of the documents in those file reveals that certain documents, including the April 2015 Joint Motion for Vacatur and Remand, brief and the July 2015 appellate brief, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's claim should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claim, but a remand is necessary to ensure a complete record on which the Board can base its decision.

The Board notes at the outset that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claim.  The medical evidence of record includes VA treatment records dated through January 2012, three years and one-half years ago.  When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records, dated from January 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2014).

Furthermore, relevant to claims for increased ratings, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination was in January 2012, more than three and one-half years ago.  The Board finds that this is inadequate because it is more than two years old and that a new VA examination to address the current nature and severity of the Veteran's sinusitis is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to his maxillary sinusitis.  The record currently reflects VA treatment records dated through January 2012.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his maxillary sinusitis.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected maxillary sinusitis.  The record, to include a copy of this remand, must be made available to and must be review by the examination, and the examination report should note that review.  Any indicated evaluations, studies, and/or tests should be conducted.

The examiner should identify all symptomatology associated with the Veteran's maxillary sinusitis, to include commenting on the presence or absence of any associated headaches, pain, purulent discharge, or crusting.  The examiner should also ascertain the number of episodes per year that the Veteran's maxillary sinusitis is productive of: (1) incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotic treatment - please also identify any such antibiotic; and (2) non-incapacitating episodes of maxillary sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner is also requested to address whether the Veteran's maxillary sinusitis is nearly constant or whether radical surgery has been performed.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




